Citation Nr: 1438857	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asthma.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An addendum opinion is necessary as the April 2010 examiner did not provide an opinion on whether the service-connected asthma could have aggravated COPD.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310(b) (2013).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on COPD.  The examiner should address the following:

a. Was the Veteran's COPD at least as likely as not aggravated beyond the natural progression of the disease by his asthma?

b. If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability from COPD?

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

